DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2 and 8 are objected to because of the following informalities:  Claim 1 is objected to for a grammatical error. The claim recites “A process preparing” and should read “ A process for preparing.”
 Claim 2 is objected to for grammatical errors. The claim recites “wherein the coir fibers of Cocos nucifera in woven or non-woven form used for making geotextiles”, the claim should read wherein the coir fibers are from Cocos nucifera and are in woven or non-woven form”.  
Claim 8 recites “wherein the impregnated coir” and should read “wherein the impregnated coir fibers” to be consistent with the claim language of claim 1 from which it depends. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coir fibers" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites silanols are the intermediates used in condensation with primary alcohol groups of cellulose chain but it is unclear as to what silanols are being used, and condensing with what primary alcohol groups of what cellulose chain? Claim 1 does not define any type of intermediates or condensation of primary alcohol groups. It is unclear what the applicant is attempting to claim. 
Claim 9 recites the limitation "the geotextile fabric" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
NOTE: geotextile fabric is not mentioned in claim 1 from which claim 9 depends. Claim 1 recites coating or impregnation of coir fibers and forming of functionalized weather-resistant and slow-decaying geotextiles but does not mention geotextile fabric.
The Examiner would suggest amending claim 9 to recite “further coated on the coir fibers”.
OR amending claim 1 to include the geotextile fabric.
A process for preparing functionalized weather-resistant and slow-decaying geotextile[[s]] fabric, the process comprising:
(a) mixing 3-pentadecenyl phenols with aminoalkyl trialkoxysilanes in the ratio of 3:1 to 1:1 (v/v) at a temperature of 30 °C + 5 °C and humidity of 60% to 70%; (b) impregnating or coating the mixture as obtained in (a) on a geotextile fabric formed of coir fibers; and (c) curing the coated or impregnated the geotextile fabric [[coir fibers]] obtained in (b) under heat, UV, air, or sunlight at a temperature from 80 °C to 90 °C to obtain the functionalized weather- resistant and slow-decaying geotextile[[s]] fabric.
NOTE: claims 2-4, 6-8 are included in the rejection since they depend from independent claim 1. 
Conclusion
There are no prior art rejections over claims 1-9. The closest prior art to Sumi et al. “Surface Modification of Coir Fibers for Extended Hydrophobicity and Antimicrobial Property for Possible Geotextile Application” discloses treating pretreated coir fibers with cashew nut shell liquid  in order to reduce moisture absorption and microbial growth (see abstract). The process comprises washing the coir in an alkaline solution, rinsing with water and drying in hot air at 70C. The yarns are immersed in copper sulfate solution or boric acid solution for 24 hours and then dried.  The treated yarns where coated with cashew nut shell liquid using kerosene as a solvent and HNO3 to provide oxidation polymerization and then dried in the sun until constant weights were obtained (see Coating application).  Sumi et al. fails to teach or suggest the use of an aminoalkyl trialkoxysilane as required by claim 1. . 
Xie et al. “Silane Coupling agents used for natural fiber/polymer composites: A review” discloses using silane coupling agents to promote adhesion and improved properties for composites. Xie et al. further teaches when coir fibers are modified by methacryloxymethyltrimethoxy silane (MPS) where this modification improves the water resistance and fungal decay of the fibers (see section 5). When treating the fibers with trialkyoxysilanes, the silane is hydrolyzed forming reactive silanols and then absorbed and condensed ono the fiber surface at specific pH and temperature. Silanol groups and hydroxyl groups on the fibers form hydrogen bonds, which can be converted to covalent bonds by heating the fibers at high temperatures (see section 5 and 6).  Xie et al. fails to teach the use of 3-pentadecenyl phenols in combination with the silanes to treat the fibers as claimed. 
The prior art fails to teach or suggest treating coir fibers with a combination of 3-pentadecenyl phenols with aminoalkyl trialkoxysilanes in order to form a weather resistant and slow decaying geotextiles as shown table 1 of applicant’s disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715